      Case 3:21-mc-80007-SK Document 1-14 Filed 01/12/21 Page 1 of 2



 1 KEKER, VAN NEST & PETERS LLP
   SHARIF E. JACOB - # 257546
 2 sjacob@keker.com
   NICHOLAS GOLDBERG - # 273614
 3 ngoldberg@keker.com
   PUJA PARIKH - # 331823
 4 pparikh@keker.com
   633 Battery Street
 5 San Francisco, CA 94111-1809
   Telephone:     415 391 5400
 6 Facsimile:     415 397 7188

 7 Attorneys for Plaintiff
   Maplebear, Inc. dba Instacart
 8

 9

10                           UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13    MAPLEBEAR INC. DBA INSTACART,                 Misc. Case No. 3:21-mc-80007
14                                 Plaintiff,       [underlying action: United States District
15             v.                                   Court for the Eastern District of Texas, Case
                                                    No. 2:20-cv-00240-JRG]
16    UBER TECHNOLOGIES, INC.,
                                                    [PROPOSED] ORDER GRANTING
17                                 Defendant.       PLAINTIFF MAPLEBEAR INC. DBA
                                                    INSTACART’S MOTION TO COMPEL
18                                                  UBER TECHNOLOGIES, INC.’S
                                                    COMPLIANCE WITH SUBPOENA
19
                                                    Date:
20
                                                    Time:
21

22                                                  Judge:

23

24

25

26

27

28
                                                1
           [PROPOSED] ORDER GRANTING PLAINTIFF MAPLEBEAR INC. DBA INSTACART’S MOTION
                 TO COMPEL UBER TECHNOLOGIES, INC.’S COMPLIANCE WITH SUBPOENA
                                            Case No.
     1629829
      Case 3:21-mc-80007-SK Document 1-14 Filed 01/12/21 Page 2 of 2



 1             Before the Court is Maplebear Inc. dba Instacart’s (“Instacart”) Motion to Compel
 2   Uber Technologies, Inc. (“Uber”) Compliance with Rule 45 Subpoena. After consideration
 3
     of said Motion, the Court hereby GRANTS Instacart’s motion. Uber shall produce all non-
 4
     privileged documents responsive to Instacart’s subpoena within seven (7) days of this Order,
 5
     as well as designate one or more person(s) most knowledgeable to testify on the deposition
 6

 7   topics in the subpoena.

 8
               IT IS SO ORDERED.
 9

10
     Dated:                                  _______________________________________
11                                           UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
           [PROPOSED] ORDER GRANTING PLAINTIFF MAPLEBEAR INC. DBA INSTACART’S MOTION
                 TO COMPEL UBER TECHNOLOGIES, INC.’S COMPLIANCE WITH SUBPOENA
                                            Case No.
     1629829
